ON PETITION FOR WRIT OF CERTIORARI
PER CURIAM.
Petitioners, defendant's in a personal injury action, seek a writ of certiorari quashing a trial court order denying their motion for leave to file a third-party complaint. We grant the petition, quash the order and remand for further proceedings.
Defendants are the manufacturers, distributors, and retailers of a product which allegedly injured plaintiffs. After plaintiffs’ expert was deposed, defendants learned that a product component was the alleged cause of the plaintiffs’ injuries. Defendants filed a motion with the trial court for leave to file a third-party complaint against the component’s manufacturer, distributor, and seller, seeking indemnification and contribution. The trial court denied the motion.
We grant defendants’ petition after finding that the trial court’s order constitutes a departure from the essential requirements of law for which there is no adequate remedy on appeal. Here, as in Steak Enters., Inc. v. Claus, 345 So.2d 1075 (Fla. 4th DCA1976), the trial court’s refusal to permit defendants to implead the third parties may expose defendants, in an independent action for contribution or indemnity, to an outcome inconsistent with the resolution of this action. The third parties are not bound by a judgment rendered in this case *17when the trial court has precluded defendants from filing the third-party complaint. The record does not reflect a basis for the trial court’s ruling. Although the motion for leave to amend was originally filed close to the time of trial, the advent of Hurricane Andrew caused the trial to be continued; thus, when the motion was heard, time constraints were no longer a factor in ruling on the motion. Accordingly, the trial court’s order departs from essential requirements of law, and no remedy exists on plenary appeal for such an injury.
Certiorari granted; order quashed.